Motion Granted and Order filed April 28, 2016




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                 NO. 14-16-00005-CV
                                      ____________

                    VAST CONSTRUCTION, LLC, Appellant

                                            V.

                      CTC CONTRACTORS, LLC, Appellee


                      On Appeal from the 55th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2014-21652

                                        ORDER

       The clerk’s record was filed on April 14, 2016. It comprises seven volumes
and nearly 2,700 pages. On April 22, appellant filed an unopposed motion for this
court to instruct the district clerk to file a legible version of the clerk’s record because
many of the pages are illegible or difficult to read. According to the motion, the
deputy clerk responsible for preparing the record told appellant’s counsel that
another method for preparing the record exists which would produce clearer pages.
The motion is GRANTED.
        Accordingly, we ORDER the Harris County District Clerk to prepare, certify,
and file in this court a legible version of the complete clerk’s record at no additional
cost to the parties. The new version of the clerk’s record must be filed by May 9,
2016.

                                   PER CURIAM